— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Suffolk County (Orgera, J.), dated June 18, 1981, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. We have reviewed the record and agree with petitioner’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. The petitioner was contacted by counsel and asked what issues he wished raised. He has failed to offer any. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.